Citation Nr: 0118246	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-09 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for unauthorized medical services for 
the period January 29, 2000 to January 31, 2000.


REPRESENTATION

Appellant represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1948 to October 
1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Medical Center, 
denying payment for unauthorized medical services accorded 
the appellant by a non-VA hospital in January 2000.

The record reflects that by rating decision dated in June 
2000, service connection for a left shoulder disability was 
denied, as was an increased disability evaluation for a 
fracture of the left distal radius.  Because the appellant 
has not filed a notice of disagreement as to this rating 
decision, these claims are not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a).
 

REMAND

The record reflects that the appellant's claim was denied by 
decision dated in January 2000.  Subsequent to the 
appellant's filing of a timely notice of disagreement, the 
appellant requested the opportunity to appear at a hearing 
before a Member of the Board of Veterans' Appeals.  Although 
the veteran has had a hearing at the agency of original 
jurisdiction, he has not had a hearing before a Member of the 
Board of Veterans' Appeals.  

Accordingly, this matter is REMANDED for the following:

The RO should schedule the appellant for 
a Travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



